EXHIBIT 10.53

 

CONDITIONS AGREEMENT

 

This Conditions Agreement shall be effective as of February 15, 2016 (the
"Effective Date") by and between SPIRIT BEAR LIMITED ("Spirit Bear"), COOL
TECHNOLOGIES, INC., and f/k/a HPEV, Inc. ("CoolTech"); each of Spirit Bear and
CoolTech individually a "Party" or collectively, the "Parties."

 

WHEREAS, the Parties are signatories to that certain Settlement and Release
Agreement, effective as of May 1, 2015 (the "SRA"), to resolve with finality all
issues related to and arising directly and indirectly from previous agreements
between them and litigations in connection therewith; and

 

WHEREAS, the Parties are signatories to that certain First Amendment to
Settlement Agreement, effective as of May 1, 2015 (the "FASA"), to amend certain
terms and provisions of the May 1 SRA; and

 

WHEREAS, the Parties and other signatories to the SRA and FASA amended certain
provisions of the SRA and FASA pursuant to that certain Waiver of Performance
and Second Amendment to Settlement Agreement (the "SASA") executed
contemporaneously herewith; and

 

WHEREAS, as a result of a dispute between it and Spirit Bear, Bailey Kennedy has
delivered to HPEV a Notice of Attorneys' Lien, asserting certain rights in money
or property that is the subject of the SRA, FASA and SASA (the "BK Lien"); and

 

WHEREAS, Spirit Bear is engaged in a litigation with Bruce Jaeger ("Jaeger"), in
the Supreme Court for the State of New York, County of New York, under Index
Number 162077/2014, captioned Jaeger v Spirit Bear Ltd. (the "Jaeger
Litigation"); and

 

WHEREAS, the Court in the Jaeger Litigation has issued an Order restraining
Spirit Bear from "making or suffering any sale, assignment or transfer of or
interference with any property in which it has an interest except as provided in
CPLR 5222(b)" (the "Jaeger Restraint"); and

 

WHEREAS, a condition precedent to the parties closing on the transaction
contemplated by the terms of the SASA is Spirit Bear's obtaining (i) Bailey
Kennedy's consent to such transaction or an order from a court of competent
jurisdiction, or other applicable authority, approving and permitting such
transaction or satisfaction of the BK Lien and (ii) the expiration of the Jaeger
Restraint;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.

Recitals and Definitions. The foregoing recitals are effective terms of this
Indemnification Agreement and are incorporated herein by reference. Capitalized
terms utilized herein not otherwise defined shall have the same definitions as
attributed to them in the SRA, FASA and SASA.

 



 1

 



 

2.

Conditions Precedent to Closing. Neither Spirit Bear nor Cooltech shall be
obligated to close on the transaction contemplated by the SASA unless and until
(i) either (a) Bailey Kennedy provides written consent to such transaction or
(b) the issuance of an order from a court of competent jurisdiction, or other
applicable authority, approving and permitting such transaction or (c)
satisfaction of the BK Lien and (ii) the expiration or termination of the Jaeger
Restraint (the "Conditions Precedent to Closing").

Any dates for performance provided for in the SASA shall be deemed adjourned, by
consent of the parties, until fifteen (15) business days after the occurrence of
the Conditions Precedent to Closing, time being of the essence.

To avoid any confusion, neither Cooltech nor HPEV may or shall take any action
required under the SASA until the occurrence of the Conditions Precedent to
Closing.

3. Termination. This Agreement may be terminated solely by Spirit Bear at any
time prior to the satisfaction of the Conditions Precedent to Closing. Such
termination shall be effective upon written notice by Spirit Bear to Cooltech
that is elects to terminate this Agreement. Such notice shall be given in
accordance with the notice provisions set forth in the SRA.4.Cooperation. Each
Party shall use commercially reasonable efforts to take such actions as are
necessary to expeditiously satisfy the Conditions Precedent to Closing,
including, without limitation, executing any documents reasonably required in
order to obtain: (a) Bailey Kennedy's written consent to the transaction (b) the
issuance of an order from a court of competent jurisdiction, or other applicable
authority, approving and permitting the transaction notwithstanding the BK Lien;
and (c) the expiration or termination of the Jaeger Restraint.

 

IN WITNESS WHEREOF, the Parties have each caused this Indemnification Agreement
to be executed by their duly authorized respective representatives.

 

 

SPIRIT BEAR LIMITED  

COOL TECHNOLOGIES, INC. f/k/a HPEV INC.  

By:

/s/ Jay Palmer

By:

/s/ Timothy Hassett

Name:

Jay Palmer

Name:

Timothy Hassett

Title:

President

Title:

CEO

 

 

2

--------------------------------------------------------------------------------